Citation Nr: 0407780	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for blindness in the left 
eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1951 
to January 1954 and from February 1954 to May 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in April 2002.  After receiving a 
statement of the case in May 2002, the appellant perfected 
his appeal to the Board by timely filing a substantive appeal 
in January 2003.  

Although the appellant's January 2003 substantive appeal also 
perfected appeals of claims for an increased rating for 
service-connected blepharoconjunctivitis and for service 
connection for glaucoma, he indicated in an April 2003 
statement that he desired to withdraw his appeals as to those 
issues.  Therefore, those issues are not before the Board.  


FINDINGS OF FACT

1.  The appellant's blindness in his left eye is not shown to 
have been present in service or until many years thereafter, 
or to be otherwise related to service.  

2.  The appellant's blindness in his left eye is not shown to 
be causally or etiologically related to his service-connected 
blepharoconjunctivitis.  


CONCLUSIONS OF LAW

1.  Left eye blindness was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(d) (2003).  

2.  Left eye blindness is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (20032).  This law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a  notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was provided notice in May 2001 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to a 
January 2002 rating decision that initially denied the claim.  
Therefore, because the required notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

In addition, in Pelegrini, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  He was informed in the May 2002 statement of the case 
and May 2003 supplemental statement of the case, as well as 
at an April 2003 Regional Office hearing and an October 2003 
Travel Board hearing before the undersigned, of the need to 
submit any and all evidence he had that would assist VA in 
properly adjudicating his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Regarding the duty to assist, all pertinent VA outpatient 
records have been obtained and associated with the claims 
file.  Additionally, the report of a June 2001 VA eye 
examination, along with a December 2001 addendum to that 
examination, have been associated with the claims file, as 
has the report of an eye examination performed in April 2002 
by the South Carolina Department of Safety.  The appellant 
has also been afforded the opportunity to provide testimony 
regarding his claim at both the April 2003 Regional Office 
hearing and the October 2003 Travel Board hearing before the 
undersigned Veterans Law Judge.  Under these circumstances, 
it is apparent that no additional evidentiary development is 
warranted since the file contains the relevant medical 
evidence and comprehensive information regarding the 
appellant's claim for entitlement to service connection for a 
left eye disorder.  Therefore, the Board finds that VA's duty 
to assist the appellant has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The appellant asserts that the blindness in his left eye 
resulted from having high octane fuel splashed in the eye 
during service.  He contends that his service-connected 
blepharoconjunctivitis was the initial manifestation of 
disability caused by the incident in service, and that the 
conjunctivitis has contributed to worsening vision in his 
left eye to the point that he is now essentially blind in the 
eye.  He also claims that he underwent steroid treatment for 
chalazions in service, which was also a factor in the 
development of his left eye blindness.  

Service medical records show that the appellant complained of 
stabbing pain in both eyes in June 1961, which would occur at 
no specific time.  An external and internal chalazion was 
noted on the right upper eyelid and was subsequently removed 
in June 1961.  The beginnings of a chalazion were noted later 
in the left eyelid.  In July 1961, the appellant claimed 
visual impairment, and subsequent ophthalmological 
examination revealed deep cupping in the fundus of each eye, 
along with mild conjunctival infection.  The impression was 
physiological cupping of the discs, and treatment was 
"ophthalyin eye gtts." (eye drops) to relieve the burning 
sensation in the eyes and Cortisporin.  In December 1961, 
physical examination, pursuant to the appellant's complaint 
of an occasional burning sensation in his eyes, was negative; 
prescribed treatment was Visine.  At the appellant's May 1962 
separation examination, there was no complaint pertinent to 
the eyes, and clinical evaluation of the eyes was normal.  
Testing of visual acuity revealed that distant vision was 
20/20 in each eye, and that near vision was 20/25 and 20/30 
in the right and left eyes, respectively.  Defective near 
vision was diagnosed.  Nowhere in the service medical records 
was there any mention of treatment for high octane fuel 
having been splashed in the appellant's eyes, nor was there 
any indication that he underwent steroid treatment for an eye 
disorder.  

At the initial VA examination following service, performed in 
March 1963, the appellant did not provided any history of an 
in-service incident of high octane fuel being splashed in his 
eyes.  He was diagnosed with bilateral 
blepharoconjunctivitis, bilateral chalazion on the upper 
eyelids, and ametropia.  

An April 1963 rating decision granted service connection for 
chronic blepharoconjunctivitis and assigned a 10 percent 
rating from May 26, 1962.  

At an April 1964 VA examination, the appellant stated that he 
had no trouble with his eyes, and he made no mention of 
having high octane fuel splashed in his eyes in service.  
Evaluation of the eyes revealed that the lids and 
conjunctivae were normal in appearance, as were the fundi.  
There was no discharge present in the eyes, and the corneae 
and media were clear.  The diagnosis was 
blepharoconjunctivitis not found on this examination.  

A May 1964 rating decision reduced the rating for 
blepharoconjunctivitis to zero percent, effective August 1, 
1964.  

The medical evidence since the 1970s shows that the 
appellant's eye problems have been related to the development 
of glaucoma.  VA medical records dated in 1974 showed that 
the appellant had been followed since January 1971 for 
glaucoma, and that glaucoma was diagnosed in both eyes in 
November 1974.  Private medical statements dated between 1984 
and 1986 showed that the appellant received treatment for 
glaucoma in both eyes.  VA medical records dated in 1998 and 
1999 included diagnoses of glaucoma.  A December 2000 VA 
outpatient record noted that the appellant had no light 
perception (total blindness) in his left eye.  

At a June 2001 VA eye examination, the appellant complained 
of blindness in his left eye for several years, which he 
claimed was due to having high octane fuel splashed in the 
eye in service.  He reported that he had been treated for 
blepharoconjunctivitis with injections into his eyelids.  
Examination revealed that best corrected visual acuity in the 
left eye was light perception, and that there was poor 
peripheral vision and a mild pupillary defect in the left 
eye.  The examiner diagnosed glaucoma and stated that it was 
causing the significant visual loss in the left eye.  The 
examiner further opined that if the injections treatment for 
the blepharoconjunctivitis, reported by the appellant, were 
steroid injections, it was possible that he had steroid-
induced glaucomatous damage to the left eye that led to his 
current very asymmetric glaucoma.  

In a December 2001 addendum to his June 2001 examination 
report, the examiner indicated that he had reviewed the 
appellant's claims file and had found no evidence that he had 
been treated with periocular steroids for his 
blepharoconjunctivitis.  He went on to state that he could 
find no evidence that the appellant's glaucoma was steroid 
induced or induced by treatment for his 
blepharoconjunctivitis.  

The report of an April 2002 private eye examination showed 
that the appellant had glaucoma in the left eye and that 
there was permanent loss of vision in the eye.  

At an April 2003 Regional Office hearing, and again at a 
hearing before the undersigned at the RO in October 2003, the 
appellant provided testimony regarding the history of his 
left eye blindness.  He claimed that it was due to having 
high octane fuel splashed in the eye during service which had 
initially caused inflammation in the eye that led to the 
development of blepharoconjunctivitis.  He indicated that he 
first noticed visual problems in the left eye while working 
at the Post Office in the 1960s and that he had received his 
initial treatment for glaucoma around 1979 or 1980.  He 
stated that he did not have any medical documentation that 
provided a nexus between his left eye blindness and service, 
and that he had glaucoma which physicians had linked to his 
blindness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that his left eye blindness is related to his military 
service or to a service-connected disability.  The service 
medical records make no mention of the claimed incident of 
high octane fuel being splashed in the appellant's left eye, 
and he did not reference such an incident until 2000, many 
years after service.  Furthermore, there has been no medical 
evidence presented that links the appellant's left eye 
blindness to service or to his service-connected 
blepharoconjunctivitis, which has been asymptomatic for many 
years.  Rather, the evidence shows that the left eye 
blindness is related to glaucoma in the eye, which was 
initially manifested many years after service.  The physician 
who performed the June 2001 VA eye examination stated that 
the appellant's left eye blindness was due to glaucoma in the 
eye.  After reviewing the appellant's claims file in December 
2001, the physician stated that there was no medical evidence 
that the appellant's glaucoma was steroid induced or was 
induced by treatment for his blepharoconjunctivitis.  Under 
these circumstances, a basis upon which to establish service 
connection for left eye blindness has not been presented and 
the appeal must be denied.  

While the appellant has offered his own arguments and 
testimony to the effect that he believes the blindness in his 
left eye is related to his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his left eye blindness 
resulted from any incident in service or a service-connected 
disability, or is otherwise related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection for blindness in the left eye is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



